Case 2:19-cv-02064-EFM Document 1-1 Filed 02/05/19 Page 1 of 10
        Case 2:19-cv-02064-EFM Document 1-1 Filed 02/05/19 Page 2 of 10

                                                                                           18CV07084
                                                                                           Divll


             IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS

SANDYSKEELS
15708 W.138t" Street
Olathe, Kansas 66062
      Petitioner/Plaintiff,                        Case No.

v.
                                                  Division
WALMART,INC.(Store #577)
13600 S. Alden Street
Olathe, KS 66062                                   Chapter 60
Serve Registered Agent:
The Corporation Company
112 SW 7th Street, Ste. 3C
Topeka, KS 66603

WALMART ASSOCIATES,INC.
702 Southwest 8t" Street
Bentonville, AR 72716
Serve Registered Agent:
The Corporation Company
112 SW 7'h Street, Ste. 3C
Topeka,KS 66603
       Respondents/Defendants.

                     PETITION PURSUANT TO K.S.A. CHAPTER 60

        COMES NOW, Petitioner SANDY SKEELS, for her Petition for Damages states and

alleges the following:

     1. Plaintiff is over the age of eighteen and currently resides in Olathe, Johnson County,

Kansas.

     2. Walmart, Inc. store #577 is located at 13600 S. Alden Street, Olathe, Johnson County,

Kansas,("premises") a division or subsidiary of Walmart Associates, Inc. whose headquarters are

located in Bentonville, Arkansas (collectively Walmart). Walmart is a global corporation with

stores located all over Kansas.




                                                       Clerk ofthe District Cocut, Johnson County Kansas
                                                                                    12/27/18 12:38pm SS
       Case 2:19-cv-02064-EFM Document 1-1 Filed 02/05/19 Page 3 of 10




    3. This Court has subject matter jurisdiction over this action pursuant to Article 3, Sections 1

and 6(b) of the Kansas Constitution and Kan. Stat. Ann. 20-301.

   4. This Court has personal jurisdiction over Defendant because this action arises from tortious

acts Defendant committed in Kansas.

    5. Venue is proper under Kan. Stat. Ann 60-603 because this cause of action arose in Johnson

County, Kansas.

   6. The events described below occurred on or about August 20, 2017.

    7. The events described below occurred on the premises of Walmart located at 13600 S. Alden

Street, Olathe, Johnson County, Kansas("premises").

    8. On or about August 20,2017,Defendant owned and operated the premises aforementioned

in paragraph 7, which was open to the public.

    9. On or about August 20, 2017, Plaintiff lawfully entered the premises of Defendant

aforementioned in paragraph 7.

    10. On or about August 20, 2017, Plaintiff was injured when a metal shopping cart ("cart")

owned and maintained by Defendants or its agents caused Plaintiff's finger to be jammed while

attempting to utilize the cart causing injury to Plaintiff.

    1 1. Plaintiff sustained serious and permanent injuries as the result of Defendants' failure to

perform their duties to ensure that the carts on their premises are safe for the use of invitees like

Plaintiff.

                                                 Count I

                             NEGLIGENCE AGAINST DEFENDANTS

    12. Plaintiff incorporates all other paragraphs contained in this Petition for Damages as though

fully set forth herein.



                                                              Clerk ofthe District Court, Johnson County Kansas
                                                                                           12/27/18 12:38pm SS
       Case 2:19-cv-02064-EFM Document 1-1 Filed 02/05/19 Page 4 of 10




    13. As the owner and operator of the carts on their premises aforementioned in paragraph 7 ,

Defendant owed a duty to Plaintiff and to others to make the premises safe, which includes storing

and maintaining the carts in a way that does not cause injury or peril to its users.

    14. As the owner and operator of the premises aforementioned in paragraph 7 and all its carts,

Defendant owed a duty to Plaintiff and to others to make the premises safe, which includes

conducting a reasonable inspection ofthe premises to uncover hidden dangers.

    15. As the owner and operator of the premises aforementioned in paragraph 7 and the carts,

Defendant owed a duty to Plaintiff and others to warn of any dangerous condition that was known

or in the exercise of reasonable care, should have been known.

    16. Defendant breached their duties to Plaintiff because the premises were not reasonably safe.

    17. On or about August 20, 2017, Defendant was negligent and proximately caused the

physical injuries suffered by Plaintiff in the following ways:

   a. Defendant knew, or by the exercise of reasonable care should have known, that there was

       a dangerous and unsafe condition on the premises; and

    b. Defendant, through its employees and/or agents, created and/or maintained the dangerous

       and unsafe condition on the premises; and

   c. Defendant failed to use ordinary care and negligently failed to warn and/or protect the

       public, particularly, Plaintiff, of the dangerous and unsafe condition; and

   d. Defendant failed to use ordinary care and negligently failed to do the following:

                       Failure to properly maintain the carts or store them in a way that prevented

       them from jamming causing injury;

               ii.     Failure to inspect the carts to ensure that they were safe for use of invitees

       such as Plaintiff and other members of the public;



                                                           Clerk ofthe District Coult, Johnson County Kansas
                                                                                        12/27/18 12:38pm SS
       Case 2:19-cv-02064-EFM Document 1-1 Filed 02/05/19 Page 5 of 10




               iii.    Failure to warn ofthe danger that exist with the carts and the possibility that

       it could jam or cause injury or peril;

               iv.     Failure to take other protective measures to protect Plaintiff and others from

       dangerous conditions as may be discovered during the course of this litigation.

    18. As a result of Defendants' negligence, Plaintiff's hand , and she suffered injuries,

discomfort, pain, suffering, medical and other damages.

    WHEREFORE,Plaintiff prays for judgment in his favor and against Defendant for an amount

deemed reasonable under the circumstances and for Plaintiff's costs and all damages available to

Plaintiff under law, and such other and further relief as the Court may deem just and proper.

                                    DEMAND FOR JURY TRIAL

   Plaintiff hereby requests a jury trial on all issues so triable.

                                                       Respectfully submitted,

                                                       /s/~.,~~'~ //
                                                       Gerald Gray II, #26749
                                                       G. GRAY LAW, LLC
                                                       104 W.9T" STREET, SUITE 401
                                                        KANSAS CITY, MO 64105
                                                       (o)816-888-3145
                                                       (F) 816-817-4683
                                                       ~graylaw@outlook.com

                                                       ATTORNEY FOR PETITIONER/Plaintiff




                                                            Clerk ofthe District Coul-t, Johnson County Kansas
                                                                                          12/27/18 12:38pm SS
                 Case 2:19-cv-02064-EFM Document 1-1 Filed 02/05/19 Page 6 of 10




                          IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                                      CIVIL COURT DEPARTMENT



SANDY SKEELS
                                      Plaintiff                                  Case No: 18CV07084
                          vs                                                     Division: 11
                                                                                 K.S.A. Chapter 60
WALMART INC STORE #577
                    Defendant

                                                     SUMMONS

To the above-named defendant:

        YOU ARE HEREBY NOTIFIED that an action has been commenced against you in this court.
You are required to file your answer to the petition with the court and to serve a copy upon the
plaintiffs attorney, as follows:


                                      Name: GERALD GRAY
                                      Address: 2300 MAIN ST, STE 900
                                              KANSAS CITY, MO 64108
                                      Phone: (816)309-5208


Within 21 days after service of summons upon you.

       If you fail to do so,judgment by default will be taken against you for the relief demanded in the
attached petition, which is incorporated herein by reference. Any related claim which you may have
against the plaintiff must be stated as a counterclaim in your answer, or you will thereafter be barred
from making such claim in any other action.


      a~aN ~pL~~1
;r'oaf DISTRICT t
  e
       ~,.........


    s COURT ~ ~
,
~
   ~''~„ ti'ANSAS,..~c~                                          /s/ Lisa A. Wilson
                                                                 Clerk ofthe District Court


Dated: December 27, 2018




                           Johnson County Court House, 100 N. Kansas Ave. Olathe, KS 66061
                                                                 Clerk ofthe District Court, Johnson County Kansas
                                                                                            12/27/2018 14:25:54 SS
                    Case 2:19-cv-02064-EFM Document 1-1 Filed 02/05/19 Page 7 of 10

i:~   .,,                                                              ,,




                              1N THE DISTRICT COURT OF JO[~NSON COUNTY,KAVSAS
                                          CIViL COURT DEPARTMENT



      SAVDY SKEELS
                                           Plaintiff                                    Cnsc No: 18CV070S4
                              vs                                                        Division: 'll
                                                                                        K.S.A. Chapter 60
      VWALMART ASSOCIATES NC
      Cep ~~~uva•~1~~^ SDefcndant

      G         -S Gy-fie-S~ f,F~- 3~
       -r~a l~S G LGQ3
                                                          SUMMONS

      Ta ~hc ~bo~~c-ii~n~~J aLf~nd~ttt: '

            YOU ARE I~(CREIiY NOTIFIED that an action has been cumm~ntcd against you in this c;purt.
      Yuu arc required to ~Ic your ans~ti~cr to the rccition with the court and to serve a copy upon the
      pI~llntifPS AttUrnCy, ~S 1~O110W5:


                                           Name: GERALD CRAY
                                           Address: 23QQ MAlN ST,STE 900
                                                   KANSAS CITY, MO G41Q8
                                           Phanc: (8lG)309-52d$


      Within 30 days atter service ofsummons upon you.

               1Fyou 1'uil to do so,judgment by default will be taken agninst you for the rclicl'dcm~ndcd in the
      :~ttuched petition, which is incor~urated herein by reference. Any rciated claim which you m;iy have
       n~ainst the pl~tintiiy'must be stated ~.s a counterclaim in your ~ns~vcr, or you will tlicre~lier be barred
       Gym making such claim in any aihcr action.

                   ~..

            f nts~Ricr 1
            i couRT !
                 .......r~-
            .~'•
               ~Gt~~o►~                                                /s/.LisaA. Wilson
                                                                       Clerk oflhc DistricrCour~


      D~itcd: .D~ccmbcr 27, 201S




                               Johnson County Court ~lduse, !00 N. Kansas A~~c. Olathe, .KS 6G06~1
                                                                        Clerk of'thc Uistrior Coin, lnhnsan Caultty Knn.~s
                                                                                                   lJ37/2018 l=l:2d:02 SS
          Case 2:19-cv-02064-EFM Document 1-1 Filed 02/05/19 Page 8 of 10




                                                                                       18EF280508
              1N THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                          CIVIL COURT DEPARTMENT



SANDY SKEELS
                            Plaintiff                      Case No: 18CV07084
              vs                                           Division: 11
                                                           K.S.A. Chapter 60
WALMART 1NC STORE #577
                    Defendant



                        REQUEST AND SERVICE INSTRUCTION FORM


To: Clerk ofthe District Court:


Please issue a SUMMONS and PETITION in this action for WALMART ASSOCIATES INC whose
address for service is:

       702 SOUTHWEST 8TH STREET
       BENTONVILLE,AR 72716


Service through the Sheriff of SHAWNEE County, State of ARKANSAS


THE CORPORATION COMPANY
112 SW 7TH STREET,ST'E 3C
TOPEKA,KS 66603



                                        By:/s/ GERALD GRAY
                                        GERALD GRAY,#26749
                                        2300 MAIN ST,STE 900
                                        KANSAS CITY, MO 64108
                                        816-309-5208




                                                    Clerk ofthe District Court, Johnson County Kansas
                                                                                 12/27/18 12:38pm SS
                   Case 2:19-cv-02064-EFM Document 1-1 Filed 02/05/19 Page 9 of 10



                      IN T~-IE L7ISTRICT G(aURT pF JQI•I.N5pN COCTNTY,KANSt~S                                           6
                                     ~'1V1L COURT DEPARTMENT


SANDY SKEELS
                                     Pllinriff.'                                          Gase No: 1$CV07084
                      u~                                                                  Division; 11
                                                                                          K,S.A, Cl~aptcr 60
~~AF,NI~IRT INC STORE #577
Ord ~~+/~O~~a.l-rto-~ Defendant
~~~y ~
 (t2 st.~1 7`~ S.~ S`~
                       ~Re~UT11 ~f SC~1'V1G~
 T~o~l~~ KS G C6a3

!
/~ I certify that I have setvetl the fallowing ~ /$ C V ~~~ I..
                                                                                                                    L       (n
                                                                                                                    o       -~
 by delivering a copy of each to _~                                  ~~
                                                                                                                    ~~~~~
                                                                                                                    < O-~DO
                                                                                                                    m ~Nf
                                                                                                                    mm      3~
personally at (~,~. .~v7T~ ~~C,                                                                                    -J 7C(nDO
                                                                                                                   m D~:CJZ7
                                                                                                               --' O~ -     ---I D
               (Address where served)                                                                          N ~P      ~I      —i
                                                                                                                      7C —i -.• •_.•
                                                                                                               W (n2~Z
                                                                                                               ~       ~~
                                                                                                                       o7~tnC'~
X11 ....._.._._.      .....~~C~i~~+ Of        ''~
                                               Y"""w".o"_..v~   ~~   r1f .._.1.._,.lS/_.1~,.~11'S.             O~      ~     --10
                                                                                                         i          U1 m (n O 3
                                                                                                         i          m W~TJ~
                                                                                                         i          W    f71 f~'1 D
                                                                                                                    Oo            Z
                                                                                                                    N    W 1F -<
                                                                                                         i          ~I   n C31
                                                                                                                    W        -J ---
                                                                                                         j          m        ~ C7
          _    T certify that I. was NOT able to persc~na.11y serve the documents issueq                       mm
                                                                                                               N



                                                                                                               CO




T her~Uy certif~r unde~~ penalty afperjury that the foregoing is true and coi~ect.'
                                                                                  l

~xecuted~~~ ~'- l q
                   ~~~.t~}
                                                                                                                                ~~~;,,`~
                                                                                                                                ly



                                             ~ht~l~{~m~ ofShawnee Cat~nty, Kansas                                               ~i`~~I
                                                                                                                                .G
                                                 ~~~                                                                             F~~
                                                                                                                                ~~~
                                                                                                                                ,r~
                                                                                                                                ~r~~
                                                                                                                                4y~
                                                                                                                                ~,d~l

                                                                                                                                1~3ii
                                                                                                                                pier
                                                                                                                                 ~~I{s
                                                                                                                                i,
                                                                                                                                k1
       Case 2:19-cv-02064-EFM Document 1-1 Filed 02/05/19 Page 10 of 10




SANDY SKEELS
                               Pl~infiiff                     Case No: 1$CV07U84
               vs .                                           Division: ~ 1
                                                              IC.S.A. Chapter Gd ,
WALMART INC STARE #577
                    Defendant



                           REQiJEST AND SERVICE:[NSTRUCTION FARM


Ta: Clerl~. a#'thc District Court:


Plcase issue a SUMMONS and PETITION in this action fir WALMART INC STORE #577 whose-
adcjress for service is:

        t3C00 S. A~.DEN STREET
        OLATHE,KS G6062


Sar~vie~ ~throt~~lt the SheriffofSFIAWNEE County; State.~fKANSAS


T~-I.E CORPORATION GOMP~NY
1 t2 SW 7TH STREET,STE. 3C
TOPEKA,KS GG603



                                            ay:1s/ GE[tALD GRAY
                                            GER,~ILD GRAY #26749                                             'j~"
                                                                                                             it~il
                                            2300 MAIN ST,STE 900                                             s,,h
                                            KANSAS CITY, MO G4148                                            '~`"
                                            81G-309-52Q8                                                     ~"
                                                                                                             ~
                                                                                                             ,,~.
                                                                                                             , .,,
                                                                                                             1;,
                                                                                                             ,
                                                                                                              Fy
                                                                                                             (~~
                                                                                                              ~SC,
                                                                                                             kn~
                                                                                                             ~ ~




                                                                                                             ti~(i
                                                       Clerk ofrhe District Co~~rt,.lolrrl~on CnuntyKnns~s   ~s~~fi
                                                                                   rv2~irx rz.~,~~~,n ss     ~r
